Citation Nr: 0840366	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-11 026 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by the 
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).   

Evidence submitted in support of this PTSD claim includes VA 
treatment records through January 2007, a psychiatric case 
summary from Dr. "L." of Pacific Behavioral Health Clinic, 
and stressor statements from the veteran.  The records 
reflect individual counseling for PTSD.

The veteran served in Vietnam from October 1970 to August 
1971.  The evidence, including the medals and commendations 
awarded to the veteran, does not demonstrate that the veteran 
was engaged in combat with the enemy.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Due to 
the veteran's lack of combat, his testimony alone is 
insufficient proof of a claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Therefore, independent evidence is needed to verify the 
claimed in-service stressors.  The veteran has submitted 
statements containing information about several incidents he 
allegedly participated in or witnessed in Vietnam.  However, 
the RO has not yet attempted to verify the incidents with the 
U.S. Army Joint Services and Research Center (JSRRC).  

The veteran has been diagnosed with PTSD due to in-service 
stressors that have not been verified.  His personnel records 
document that he served on active duty with the United States 
Army as an automotive repair parts specialist and then a 
maintenance data specialist stationed in Vietnam from October 
1970 to August 1971.  He alleges exposure to combat and non-
combat stressors while in Vietnam.  The RO has not attempted 
to verify the stressors due to a stated lack of specific 
information capable of verification.  

In order to verify an alleged stressor, a claimant must 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

To date, the veteran has provided two stressors potentially 
capable of verification.  He alleges that, in Vietnam while 
assigned to the 15th Engineer Company (LE), 20th Engineer 
Battalion, he was traveling on a truck convoy mission between 
Pleiku and Cam Rahn Bay, somewhat near Mang Nang Pass, when 
there was an ambush on a cargo truck in his convoy.  The 
veteran alleges that a B40 Rocket hit the cargo truck and 
killed a man inside.  The veteran alleges that he, with two 
others, was detailed to clean the cargo truck by the 
following day.  

Simply stated, this event is not capable of verification by 
JSRRC as he has provided no details as to the date, the 
people involved, or any information that could be used to 
identify the person killed in this incident.   

The veteran has provided a second stressor capable of 
verification.  He alleges that, several days after his 
initial arrival in Vietnam, in approximately October or 
November 1970 in Vietnam while assigned to the 15th Engineer 
Company (LE), 20th Engineer Battalion, he was traveling to 
Pleiku to report to the 15th Combat Engineers and stopped for 
the night at Quin Nang Camp.  He alleges that his camp came 
under incoming rocket and mortar attack that night.

This event is may be capable of verification by JSRRC.

The Board finds that no other stressor is capable of 
verification. 

Accordingly, the case is REMANDED for the following action:

1. The RO should request JSRRC to verify 
whether, in October or November 1970, the 
veteran's unit, the 15th Engineer Company 
(LE), 20th Engineer Battalion and stationed 
in Vietnam, came under rocket and mortar 
attack at Quin Nang Camp.

2.  Thereafter, if and only if a stressor is 
verified, the veteran should be scheduled for 
VA psychiatric examination.  The RO should 
provide the examiner the verified stressor 
and provide the examiner the claims folder 
(including all associated folders of medical 
records).  The examiner should then be 
requested to provide findings and opinion of 
the following questions:

If the examining physician finds that the 
veteran meets the criteria for a PTSD 
diagnosis, he/she should specifically 
identify which stressor is linked to the PTSD 
diagnosis.

3.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




